 
 
I 
111th CONGRESS 2d Session 
H. R. 4749 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2010 
Mr. Price of North Carolina (for himself, Mr. Castle, Ms. Shea-Porter, Mr. Platts, Mr. Capuano, and Mr. Owens) introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to require personal disclosure statements in all third-party communications advocating the election or defeat of a candidate, to require the disclosure of identifying information within communications made through the Internet, to apply disclosure requirements to prerecorded telephone calls, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Stand By Every Ad Act of 2010. 
2.Requiring Personal Disclosure Statements in Express Advocacy Communications 
(a)Application of Disclosure Requirements to Communications Consisting of Functional Equivalent of Express AdvocacySection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by striking clearly identified candidate, and inserting clearly identified candidate or consisting of the functional equivalent of express advocacy,.   
(b)Requiring Statement Identifying Head of Entity Paying for CommunicationSection 318(d) of such Act (2 U.S.C. 441d(d)) is amended— 
(1)in paragraph (2), by striking Any communication and inserting Except as provided in paragraph (3), any communication; and 
(2)by adding at the end the following new paragraph: 
 
(3)Special rules for express advocacy communications 
(A)Personal disclosure statement requiredAny communication described in paragraph (3) of subsection (a) which expressly advocates the election or defeat of a clearly identified candidate, or which consists of the functional equivalent of express advocacy, and which is transmitted through radio or television shall include, in addition to the requirements of that paragraph— 
(i)the individual disclosure statement described in subparagraph (C) (if the person paying for the communication is an individual) or the organizational disclosure statement described in subparagraph (D) (if the person paying for the communication is not an individual); and 
(ii)if the person who paid for the communication received any disbursement from another person for purposes of financing the communication, a statement of the names of the persons providing the largest disbursements for such purposes, except that the number of persons identified in the statement may not exceed 5. 
(B)Method of conveyance of statement 
(i)Communications transmitted through radioIn the case of a communication to which this paragraph applies which is transmitted through radio, the disclosure statements required under subparagraph (A)— 
(I)shall be made by audio in a clearly spoken manner; and 
(II)in the case of the individual disclosure statement described in subparagraph (C) or the organization disclosure statement described in subparagraph (D), shall be made by the applicable individual. 
(ii)Communications transmitted through televisionIn the case of a communication to which this paragraph applies which is transmitted through television, the disclosure statements required under subparagraph (A)— 
(I)shall appear in writing at the end of the communication in a clearly readable manner, with a reasonable degree of color contrast between the background and the printed statement, for a period of at least 4 seconds; and 
(II)in the case of the individual disclosure statement described in subparagraph (C) or the organization disclosure statement described in subparagraph (D), shall be conveyed by an unobscured, full-screen view of the applicable individual, or by the applicable individual making the statement in voice-over accompanied by a clearly identifiable photograph or similar image of the individual. 
(C)Individual disclosure statement describedThe individual disclosure statement described in this subparagraph is the following: I am _______, and I am responsible for the content of this advertising., with the blank filled in with the name of the applicable individual. 
(D)Organizational disclosure statement describedThe organizational disclosure statement described in this subparagraph is the following: I am _______, the _______ of _______, and _______ is responsible for the content of this advertising., with— 
(i)the first blank to be filled in with the name of the applicable individual; 
(ii)the second blank to be filled in with the title of the applicable individual; and 
(iii)the third and fourth blank each to be filled in with the name of the person paying for the communication.  
(E)Applicable individual definedIn this paragraph, the term applicable individual means, with respect to a communication to which this paragraph applies— 
(i)if the communication is paid for by an individual, the individual paying for the communication; 
(ii)if the communication is paid for by a corporation, the chief executive officer of the corporation (or, if the corporation does not have a chief executive officer, the highest ranking official of the corporation); 
(iii)if the communication is paid for by a labor organization, the highest ranking officer of the labor organization; or 
(iv)if the communication is paid for by any other person, the president, chief executive officer, highest ranking official, or similar officer of the person who serves in an executive, decisionmaking capacity with respect to the making of communications to which this paragraph applies.  . 
(c)Effective DateThe amendment made by subsection (a) shall apply with respect to communications made on or after the date of the enactment of this Act. 
3.Application of disclosure requirements for audio and video communications to audio and video portions of communications transmitted through Internet or electronic mail 
(a)Communications by Candidates or Authorized PersonsSection 318(d)(1) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(d)(1)) is amended by adding at the end the following new subparagraph: 
 
(C)Audio and video portions of communications transmitted through Internet or electronic mailIn the case of a communication described in paragraph (1) or (2) of subsection (a) which is transmitted through the Internet or through any form of electronic mail— 
(i)any audio portion of the communication shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio; and 
(ii)any video portion of the communication shall meet the requirements applicable under subparagraph (B) to communications transmitted through television.. 
(b)Communications by Others 
(1)In generalSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)) is amended by adding at the end the following: In the case of a communication described in paragraph (3) of subsection (a) which is transmitted through the Internet or through any form of electronic mail, any audio portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through radio and any video portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through television.. 
(2)Application of special personal disclosure rules for express advocacy communicationsSection 318(d)(3) of such Act, as added by section 2(a), is amended— 
(A)in subparagraph (A), by striking radio or television and inserting radio or television, through the Internet, or through any form of electronic mail; and 
(B)in subparagraph (B), by adding at the end the following new clause: 
 
(iii)Communications transmitted through Internet or electronic mailIn the case of a communication to which this paragraph applies which is transmitted through the Internet or through any form of electronic mail, any audio portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through radio and any video portion of the communication shall meet the requirements applicable under this paragraph to communications transmitted through television. . 
4.Disclosure requirements for campaign communications made through prerecorded telephone calls 
(a)Application of requirementsSection 318(a) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441d(a)) is amended by inserting after mailing, each place it appears the following: telephone call which consists in substantial part of a prerecorded audio message,. 
(b)Treatment as audio communication 
(1)Communications by candidates or authorized personsSection 318(d)(1) of such Act (2 U.S.C. 441d(d)(1)), as amended by section 3(a), is further amended by adding at the end the following new subparagraph: 
 
(D)Prerecorded telephone callsAny communication described in paragraph (1) or (2) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under subparagraph (A) to communications transmitted through radio, except that the statement required under such subparagraph shall be made at the beginning of the telephone call.. 
(2)Communications by others 
(A)In generalSection 318(d)(2) of such Act (2 U.S.C. 441d(d)(2)), as amended by section 3(b), is further amended by adding at the end the following: Any communication described in paragraph (3) of subsection (a) which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under this paragraph to communications transmitted through radio, except that the statement required shall be made at the beginning of the telephone call.. 
(B)Application of special personal disclosure rules for express advocacy communicationsSection 318(d)(3) of such Act, as added by section 2(a) and as amended by section 3(b)(2), is further amended— 
(i)in subparagraph (A), by striking electronic mail and inserting electronic mail, or which is a telephone call which consists in substantial part of a prerecorded audio message,; and 
(ii)in subparagraph (B), by adding at the end the following new clause: 
 
(iv)Communications made through prerecorded telephone callsAny communication to which this paragraph applies which is a telephone call which consists in substantial part of a prerecorded audio message shall meet the requirements applicable under this paragraph to communications transmitted through radio.. 
5.No Expansion of Persons Subject to Disclaimer Requirements on Internet CommunicationsNothing in this Act or the amendments made by this Act may be construed to require any person who is not required under section 318 of the Federal Election Campaign Act of 1971 (as provided under section 110.11 of title 11 of the Code of Federal Regulations) to include a disclaimer on communications made by the person through the Internet to include any disclaimer on any such communications. 
6.Effective dateExcept as provided in section 2(c), the amendments made by this Act shall apply with respect to communications made on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. 
 
